Title: From George Washington to William Lord Stirling Alexander, 30 November 1781
From: Washington, George
To: Alexander, William Lord Stirling


                  
                     My Lord
                     Philadelphia 30th November 1781
                  
                  I have had the pleasure to receive your Lordships Favor of the 20th inclosing your Correspondence with Colo. St Ledger.
                  I thank you my Lord most sincerely for your Congratulations on the late Success in Virginia—an Event which, if properly improved by the States, I should hope might be attended with the happy Consequences you are pleased to enumerate.  My Fear is that from an Over-rating this Success, a Spirit of Relaxation will take place in our Measures; which, should it be the Case, will prove very prejudicial to our future Operations or Negociations—and may serve to protract a War already too long continued.
                  I am exceedingly pleased my Lord to find, that the military Operations in the Northern District under your Direction, have been attended with such happy Success, the Consequences I think cannot fail to be very important.  With Sentiments of high Esteem & Regard I am My Lord Your most Obedient and most humble Servant
                  
                     Go: Washington
                     
                  
               